Dear Representative Powell:
You have asked this office to interpret the following provision of Ponchatoula Zoning Ordinance 495  which states:
  Mobile homes may not be located on single-family lots, where other dwellings are already located on the same lot, except as otherwise provided.
The qualifying phrase "except as otherwise provided" is designed to incorporate into Ordinance 495 exceptions contained elsewhere in the municipal ordinances or state law which would specifically permit mobile homes to be located on single-family lots. See Board of Commissioners ofOrleans Levee District vs. Department of Natural Resources, 483 So.2d 958
(La. 1986), at page 962. The phrase does not  mean that the prohibition contained in the ordinance can be altered privately at will.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _______________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  April 30, 2003